Mugglin, J.
Appeal from an order of the County Court of Warren County (Hall, Jr., J.), entered August 26, 2004, which classified defendant as a risk level III sex offender pursuant to the Sex Offender Registration Act.
On a previous appeal (7 AD3d 831 [2004]), we reversed defendant’s classification as a risk level III sex offender pursuant to the Sex Offender Registration Act (see Correction Law art 6-C) because of our determination that it was based on unreliable hearsay consisting of an unsigned and untitled report purportedly from Colorado authorities. Upon remittal, County Court conducted another hearing and again assessed defendant as a risk level III sex offender. Defendant appeals, again arguing that his classification is based on unreliable hearsay. This time, we disagree and affirm.
At the rehearing, the People introduced into evidence a certified copy of the presentence report from Colorado which set forth, among other things, admissions by defendant and statements from the victim. This report, in our view, is “reliable *925hearsay evidence” (Correction Law § 168-n [3]). Thus, we find that there was clear and convincing evidence in the record for County Court to contemplate the relevant risk factors and classify defendant as a risk level III sex offender (see People v Ahlers, 10 AD3d 770, 771 [2004], lv denied 4 NY3d 704 [2005]; see also People v Overman, 7 AD3d 596, 596-597 [2004], lv denied 3 NY3d 611 [2004]).
Crew III, J.P., Peters and Spain, JJ., concur. Ordered that the order is affirmed, without costs. [See 5 Misc 3d 440 (2004).]